        Case 1:19-cv-00703-WJ-JFR Document 5 Filed 08/01/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DINÉ CITIZENS AGAINST RUINING OUR         )
ENVIRONMENT, et al.;                      )
                                          )      Case No. 1:19-cv-00703
       Plaintiffs,                        )
                                          )
v.                                        )     PLAINTIFFS’ MOTION FOR
                                          )     TEMPORARY RESTRAINING
DAVID BERNHARDT, et al.;                  )     ORDER AND PRELIMINARY
                                          )     INJUNCTION
Federal Defendants.                       )
                                          )
______________________________________________________________________________

       Diné Citizens Against Ruining Our Environment, San Juan Citizens Alliance, Sierra Club

and WildEarth Guardians (collectively “Citizen Groups”) move for a temporary restraining order

(“TRO”) and preliminary injunction pursuant to Fed R. Civ. P 65(b), respectfully requesting that

the court enjoin Federal Defendants from allowing any ground disturbance, construction, oil and

gas drilling, and oil and gas production on the 255 applications for permits to drill (“APDs”)

challenged in this case pending resolution of this case on the merits to maintain the status quo on

the ground. This Motion is supported by Plaintiffs’ Memorandum in Support, and associated

declarations and exhibits attached thereto, pursuant to Fed. R. Civ. P. 65(a).

       Plaintiffs’ counsel has communicated to Federal Defendants’ counsel their intent to file

this motion. On July 24, 2019, Plaintiffs traveled to BLM’s New Mexico State offices in Santa

Fe to discuss a possible settlement. On Monday, July 29 Federal Defendants communicated to

Plaintiffs that they intend to move forward with APD approvals and ground disturbing activities

and drilling on the APDs challenged in this case. Plaintiffs therefore respectfully request that this

Court grant the Motion pursuant to Fed R. Civ. P 65(b) maintaining the status quo and enjoining

Federal Defendants from authorizing any activities on the challenged APDs.




                                                     1
Case 1:19-cv-00703-WJ-JFR Document 5 Filed 08/01/19 Page 2 of 4




Respectfully submitted this 1st day of August 2019,



                                    /s/ Kyle J. Tisdel
                                    Kyle J. Tisdel
                                    WESTERN ENVIRONMENTAL LAW CENTER
                                    208 Paseo del Pueblo Sur, Suite 602
                                    Taos, New Mexico 87571
                                    (p) 575.613.8050
                                    tisdel@westernlaw.org

                                    /s/ Julia Guarino
                                    Julia Guarino
                                    WESTERN ENVIRONMENTAL LAW CENTER
                                    208 Paseo del Pueblo Sur, Suite 602
                                    Taos, New Mexico 87571
                                    (p) 575.224.6205
                                    guarino@westernlaw.org

                                    Counsel for Plaintiffs

                                    /s/ Daniel Timmons
                                    Daniel Timmons
                                    WILDEARTH GUARDIANS
                                    301 N. Guadalupe Street, Suite 201
                                    Santa Fe, NM 87501
                                    (p) 505.570.7014
                                    dtimmons@wildearthguardians.org

                                    /s/ Samantha Ruscavage-Barz
                                    Samantha Ruscavage-Barz
                                    WILDEARTH GUARDIANS
                                    301 N. Guadalupe Street, Suite 201
                                    Santa Fe, NM 87501
                                    (p) 505.401.4180
                                    sruscavagebarz@wildearthguardians.org

                                    Counsel for Plaintiff WildEarth Guardians

                                    /s/ Karimah Schoenhut
                                    Karimah Schoenhut (D.C. Bar No. 1028390)
                                    (appearing by association with Federal Bar
                                    member Kyle J. Tisdel pursuant to L.R. 83.3(a))



                                           2
Case 1:19-cv-00703-WJ-JFR Document 5 Filed 08/01/19 Page 3 of 4



                            SIERRA CLUB
                            50 F Street NW, 8th Floor
                            Washington DC 20001
                            (p) 202.548.4584
                            karimah.schoenhut@sierraclub.org

                            Counsel for Plaintiff Sierra Club




                                  3
      Case 1:19-cv-00703-WJ-JFR Document 5 Filed 08/01/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION was served on all counsel of
record through the Court’s ECF system on this 1st day of August 2019.

                                                      /s/ Kyle Tisdel




                                         4
